UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1443


MANEKE L. PURCHASE,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cv-00089-D)


Submitted:    March 25, 2009                 Decided:   April 28, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Newell Gray, GRAY NEWELL, LLP, Greensboro, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Steve R. Matheny, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maneke     L.   Purchase        filed      this    action       against      the

Commissioner of Social Security, alleging violations of Title

VII,    42    U.S.C.    §§    2000e    to     2000e-17      (2000).          Specifically,

Purchase contended her employers subjected her to discriminatory

termination,           discriminatory             denial        of         training,       and

discriminatory discipline, all in violation of Title VII.                                  The

district court granted Astrue’s motion for summary judgment.                               We

affirm.

              We review a district court’s order granting summary

judgment de novo, drawing reasonable inferences in the light

most favorable to the non-moving party.                     See Nader v. Blair, 549

F.3d 953, 958 (4th Cir. 2008).                    Summary judgment may be granted

only when “there is no genuine issue as to any material fact and

. . . the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c).

              To   survive     summary        judgment      on       her    discrimination

claims, Purchase must either come forth with direct evidence of

discrimination or establish a prima facie case of discrimination

under    McDonnell      Douglas       Corp.       v.   Green,    411        U.S.    792,   802

(1973).         Purchase      submitted       no       direct    evidence          of   racial

discrimination in her termination.                     Thus, in order to establish

a prima facie case of discriminatory termination, she must show

that:        (1) she is a member of a protected class; (2) she was

                                              2
qualified for her job and performing at a satisfactory level;

(3) she was terminated; and (4) she was replaced by a similarly

situated applicant outside her protected class.                       See St. Mary’s

Honor Center v. Hicks, 509 U.S. 502, 506 (1993); Williams v.

Cerberonics, Inc., 871 F.2d 452, 455 (4th Cir. 1989).                           Where a

plaintiff    makes       such    a    showing,      the    burden     shifts    to    the

defendant to articulate a legitimate, nondiscriminatory reason

for the employment action.              McDonnell Douglas, 411 U.S. at 802.

If the employer produces a legitimate reason for the action, the

burden    once    again    shifts      to   the    plaintiff     to   show     that   the

employer’s rationale is just a pretext for discrimination.                            Id.

at 804.

            Here, it is clear that Purchase fails to establish

even a prima facie case of discriminatory termination.                           Though

it is undisputed that Purchase is a member of a protected class

— she is African-American — and she was terminated from her

position, Purchase fails to demonstrate that she was performing

her job at a satisfactory level.                    The record is replete with

documentation       of     her       performance      shortcomings.            Purchase

required    regular       assistance        with    routine      claims,     forms    she

completed    frequently         contained        errors   that    caused     processing

delays,     and     she      had       difficulty         identifying        claimants’

eligibility.       She could not be trusted to honestly record the

hours she worked or the breaks she took, and regularly failed to

                                             3
inform her supervisors when she would take leave.                            Accordingly,

as no reasonable factfinder could conclude that Purchase was

meeting her employer’s legitimate job expectations, we find that

the district court did not err in granting summary judgment on

Purchase’s discriminatory termination claim.

            Turning to Purchase’s claim of discriminatory denial

of training, Purchase submitted no direct evidence that she was

trained differently than other employees on the basis of her

race.      Accordingly,       to   survive       summary     judgment,         she     must

demonstrate a prima facie case of discriminatory training under

the McDonnell Douglas framework.                 In order to do so, she must

show:     “(1) [she] is a member of a protected class; (2) [her

employer]    provided       training      to    its   employees;        (3) [she]       was

eligible    for     the    training;      and    (4) [she]        was    not    provided

training    under    circumstances        giving      rise   to    an    inference       of

discrimination.”          Thompson v. Potomac Elec. Power Co., 312 F.3d

645, 649-50 (4th Cir. 2002).

            After    reviewing      the    record,     we    find       it    clear    that

Purchase failed to present evidence of any denial of training

giving rise to an inference of discrimination.                      Though Purchase

contends that her employers “failed to provide [her] with the

same    training    materials      provided      to   similarly         situated      white

employees,” a claimant’s conclusory allegations are insufficient

to establish a genuine issue of material fact.                           See Thompson,

                                           4
312   F.3d    at     649    (noting      that      “[c]onclusory        or     speculative

allegations do not suffice” to demonstrate a genuine issue of

material fact).         Moreover, Purchase’s allegations are belied by

the sworn statements of her supervisors, who maintain that she

was trained in the same manner as her fellow trainees, received

proper     training,       and    that    all       trainees      received         the   same

training     materials.            Purchase’s           supervisors         monitored      her

training     and     verified      its   sufficiency.            Statements         made    by

Purchase      herself       confirm       that          she     both    received,          and

successfully completed, extensive training.                        Accordingly, as no

reasonable factfinder could conclude that Purchase was denied

training     under    circumstances        giving        rise    to    an    inference      of

discrimination, we find that the district court did not err in

granting summary judgment on this claim.

             Finally, as Purchase failed to provide direct evidence

of discriminatory discipline, she must demonstrate that (1) she

engaged in prohibited conduct similar to that of one outside her

protected class; and (2) she was disciplined more severely than

the other individual.            See Lightner v. City of Wilmington, North

Carolina, 545 F.3d 260, 264-65 (4th Cir. 2008).                                Again, our

review of the record indicates that Purchase fails to establish

a prima facie case.              Purchase argues in her complaint that her

supervisors        “criticized      [her]         job    performance         but   did     not

criticize    the     same    conduct     of       similarly      situated      employees;”

                                              5
Purchase told her EEO counselor that she “believe[d] that one

white male trainee became a favorite with her supervisor and

many errors were overlooked.”          However, the record is bereft of

a single example of such disparate disciplinary treatment.

            Moreover,     Purchase’s       supervisors     are   unanimous    in

their opinion that the white employee in question performed his

duties satisfactorily.       Further, that employee submitted a sworn

statement indicating that his mentor and his supervisors all

reviewed his work performance, and that he did not have any

performance problems.       Though Purchase contends that resolution

of this issue required the district court to make a decision

resolving   factual     issues,   Purchase’s       unsupported     allegations,

without more, are insufficient to raise an issue of material

fact and survive summary judgment.              See Thompson, 312 F.3d at

649.   Because     no   reasonable     factfinder      could     conclude    that

Purchase was disciplined more harshly than similarly situated

employees outside her protected class, the district court did

not err in granting summary judgment on this issue.

            Accordingly,    we    affirm     the   district      court’s    order

granting the Commissioner’s motion for summary judgment.                      We

dispense    with   oral    argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED

                                       6